                                                                             Case 2:19-cv-01639-CBM-MAA Document 19 Filed 08/28/19 Page 1 of 4 Page ID #:563



                                                                                             1   VENABLE LLP
                                                                                             2   Sarah S. Brooks (SBN 266292)
                                                                                                 ssbrooks@venable.com
                                                                                             3   2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, California 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6
                                                                                                 Attorney for Plaintiff LILLEbaby, LLC
                                                                                             7

                                                                                             8
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10
                                                                                                                   WESTERN DIVISION – LOS ANGELES
                                                                                            11
                                                                                                 LILLEBABY, LLC, a Delaware limited      Case No. 2:19-cv-01639-CBM-MAA
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   liability company,
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13                           Plaintiff,      Hon. Consuelo B. Marshall
                                                                             310-229-9900




                                                                                            14                     v.
                                                                                                                                         JOINT PROGRESS REPORT
                                                                                            15   THE ERGO BABY CARRIER INC., a
                                                                                                 Hawaiian corporation,
                                                                                            16
                                                                                                                         Defendant.
                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28



                                                                                                                                                            Joint Progress Report
                                                                             Case 2:19-cv-01639-CBM-MAA Document 19 Filed 08/28/19 Page 2 of 4 Page ID #:564



                                                                                             1         Plaintiff LILLEbaby, LLC (“LILLEbaby”) and Defendant The Ergo Baby
                                                                                             2   Carrier Inc. (“Ergo Baby”) hereby jointly submit this Joint Progress Report
                                                                                             3   pursuant to the Court’s Order dated July 24, 2019 (Dkt. No. 18).
                                                                                             4         On March 6, 2019, LILLEbaby filed a complaint with the United States
                                                                                             5   International Trade Commission (“Commission”) alleging violations of 19 U.S.C.
                                                                                             6   § 1337 by a number of respondents, including Ergo Baby.
                                                                                             7         On April 5, 2019, the Commission issued a Notice of Institution of
                                                                                             8   Investigation (the “Investigation”). Ergo Baby is one of the respondents included
                                                                                             9   in the Investigation.
                                                                                            10         On April 25, 2019, the Court stayed the above-captioned action pending
                                                                                            11   final resolution of the Investigation pursuant to 28 U.S.C. § 1659 (see Dkt. No.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   16). The Court’s April 25 Order directed the parties to file a progress report no
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   later than May 30, 2019 (see id. ¶ 3).
                                                                             310-229-9900




                                                                                            14         On May 30, 2019, the parties submitted a progress report (Dkt. No. 17)
                                                                                            15   advising the Court that, on May 1, 2019, Administrative Law Judge (“ALJ”) Clark
                                                                                            16   S. Cheney issued an order setting the procedural schedule for the Investigation,
                                                                                            17   which was attached to the May 30 progress report as Exhibit A (Inv. No. 337-TA-
                                                                                            18   1154, Order No. 7 (the “ITC Scheduling Order”)), and that, pursuant to the ITC
                                                                                            19   Scheduling Order, the Hearing is scheduled for December 9-13, 2019, ALJ
                                                                                            20   Cheney’s Initial Determination is due March 10, 2020, and the Target Date for
                                                                                            21   Completion of Investigation is set for July 10, 2020.
                                                                                            22         At the present time, there have been no amendments to the ITC Scheduling
                                                                                            23   Order, and the deadlines set forth in the preceding paragraph remain in effect.
                                                                                            24

                                                                                            25   DATED: August 28, 2019           VENABLE LLP
                                                                                            26
                                                                                                                                  By: /s/ Sarah S. Brooks
                                                                                            27                                        Sarah S. Brooks
                                                                                            28                                        Attorney for Plaintiff LILLEbaby, LLC

                                                                                                                                          1
                                                                                                                                                                    Joint Progress Report
                                                                             Case 2:19-cv-01639-CBM-MAA Document 19 Filed 08/28/19 Page 3 of 4 Page ID #:565



                                                                                             1   DATED: August 28, 2019   HUSCH BLACKWELL LLP
                                                                                             2
                                                                                                                          By: /s/ Don J. Mizerk
                                                                                             3                                Don J. Mizerk
                                                                                             4                                Attorney for Defendant The Ergo Baby
                                                                                                                              Carrier Inc.
                                                                                             5

                                                                                             6

                                                                                             7

                                                                                             8

                                                                                             9

                                                                                            10

                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                             1
                                                                                                                                  2
                                                                                             2                                                      JOINT PROGRESS REPORT
                                                                             Case 2:19-cv-01639-CBM-MAA Document 19 Filed 08/28/19 Page 4 of 4 Page ID #:566



                                                                                             1                           SIGNATURE CERTIFICATION
                                                                                             2         I, Sarah S. Brooks, am the filer of the foregoing JOINT PROGRESS
                                                                                             3   REPORT, and hereby certify that, pursuant to Section 2(f)(4) of the Electronic
                                                                                             4   Case Filing Administrative Policies and Procedures Manual, the contents of this
                                                                                             5   document are acceptable to all signatories required to sign the document, and that I
                                                                                             6   have authorization to file this document with all “/s/” electronic signatures
                                                                                             7   appearing hereto which are not my own.
                                                                                             8

                                                                                             9   DATED: August 28, 2019           VENABLE LLP
                                                                                            10
                                                                                                                                  By: /s/ Sarah S. Brooks
                                                                                            11                                        Sarah S. Brooks
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                                        Attorney for Plaintiff LILLEbaby, LLC
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                             1
                                                                                                                                           3
                                                                                             2                                                                   JOINT PROGRESS REPORT
